Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The recited phrase “not a filament” is defined in ¶16 of the present publication.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6,8,11,12,14,15,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al (US 9976466, 20170260887 to which reference is made and attached) in view of Kamijo et al (US 2015/0351159) and Heymanns et al (WO 2020/244733) and Dukes et al (WO 2018/183585).
Takase discloses for claim 1 except where emphasized: 1. A heating element(2,title,abstract), comprising: a profiled billet structure 2 that is not a filament(honeycomb piller-shaped substrate ¶¶ 11 monolith,14), wherein the profiled billet structure has a top side 6 and a bottom side 7 , and wherein the top side and the bottom side are concave in shape (surface of side is round, elliptical, polygonal ¶40, concave on circumference, concave arc shaped honeycomb substrate 10 ¶27); and a plurality of electrodes (11 fig 1)attached (¶15) to the profiled billet structure(fig 1,4) wherein application of an electric current between the plurality of electrodes causes current to flow in a plurality of discrete paths throughout the profiled billet structure(¶12).
The claim differs in that the top and bottom sides are concave in shape.
Kamijo teaches that side or end or cross sectional shapes for monolith glassy carbon ceramic heater can be any shape including substantially circular shape (¶¶159,160,161,162). Its heater inhibits degradation and lengthens life of a heater ¶162.
Heymanns teaches for a monolith ceramic heater of conduction foam having glassy carbon or reticulated vitreous carbon ¶¶26,32 that the shape of a top surface to support source material can be any shape ¶47. 
Dukes teaches a monolith used in semiconductor processing having glassy carbon, a conventional concave shape for top and bottom surfaces in fig 13,14 and fig 20B cone showing such spherical openings 1302a, 1405 and exhibiting structural integrity ¶¶322,526,216,365.
The advantage is heater inhibits degradation and lengthens its life and structural integrity.
The references are in the same field of endeavor and reasonably pertinent to the claimed problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify Takase by having an end shaped to support source material and in a substantially circular shape as a concave shape as taught by Kamijo and Heymanns and Dukes for a heater that inhibits degradation and lengthens its life and structural integrity.
2. The apparatus of Claim 1, wherein the structure is a monolithic, reticulated vitreous carbon structure. See the rejection of claim 1.
3. The apparatus of Claim 2, wherein the structure has a bulk resistivity between 0.005 and 1.0 (Ohm)600 - in. Kamijo teaches that its heater inhibits degradation and lengthens life of a heater ¶162. Its carbon heater preferably has an electrical resistance of 0.003 to 0.03Ω(Kamijo ¶52).
4. The apparatus of Claim 3, wherein the structure has a temperature limit of 600 0F in air and 6330 0F in an inert environment(Table 2, 600 F = 315 C).
5. The apparatus of Claim 4, further comprising a thickness dimension on the structure, wherein the plurality of electrodes comprises a first and second electrode positioned on opposite ends of the thickness dimension ¶¶16,22,25,35,36. Takase teaches even when a slight crack occurs in the honeycomb substrate, temperature variation of the honeycomb substrate is small. In the honeycomb type heating device according to the present invention, the plurality of heaters heats the honeycomb substrate. Thus, even when a heater of the heaters is damaged and does not generate the heat, the remaining heaters that are capable of generating the heat can heat the honeycomb substrate. The plurality of heaters are adjacent to each other in a circumferential direction of the circumferential face of the honeycomb substrate, but the plurality of heaters has a divided structure so as to be separated from each other. As a result, a large thermal stress barely occurs in each of the heaters and the heaters are barely damaged. When the electrode terminal protrusions 11 of the heaters 9 protrude to the outside of the canning case 15 through the through holes 18, wiring of the electric lines for energizing the heaters 9 can be performed outside the canning case 15.The electrodes are located on opposite ends as shown in figure 4 and 6 and there is additional wiring outside the case. Heymanns teaches alternative arrangements of electrodes in ¶¶39,40,41 either on opposite sides or different sides or ends, depending on construction and geometry fig 1,2.Dukes teaches the same in fig 18 and ¶122 where the heating elements may can be configured in single or multiple zones.  Location of electrodes is a design choice.

6. The apparatus of Claim 4, further comprising a thickness dimension on the structure, wherein the plurality of electrodes comprises a first electrode positioned in the center of the bottom side and a second electrode positioned around the thickness dimension in a continuous manner¶¶16,22,25,35,36,37.Takase teaches even when a slight crack occurs in the honeycomb substrate, temperature variation of the honeycomb substrate is small. In the honeycomb type heating device according to the present invention, the plurality of heaters heats the honeycomb substrate. Thus, even when a heater of the heaters is damaged and does not generate the heat, the remaining heaters that are capable of generating the heat can heat the honeycomb substrate. The plurality of heaters are adjacent to each other in a circumferential direction of the circumferential face of the honeycomb substrate, but the plurality of heaters has a divided structure so as to be separated from each other. As a result, a large thermal stress barely occurs in each of the heaters and the heaters are barely damaged. The electrodes are located on opposite ends as shown in figure 4 and 6 and there is additional wiring outside the case which can be positioned as recited. Heymanns teaches alternative arrangements of electrodes in ¶¶39,40,41 either on opposite sides or different sides depending on construction and geometry fig 1,2.Dukes teaches the same in fig 18 and ¶122 where the heating elements may can be configured in single or multiple zones.  Location of electrodes is a design choice.
8. The apparatus of Claim 7, wherein the structure is a reticulated vitreous carbon structure. See the rejections of claims 1,7 and Kamijo and Heymanns and Dukes as applied above.
11. The apparatus of Claim 10, wherein the plurality of electrodes comprises a first electrode and a second electrode and wherein the first and second electrodes are positioned on opposite ends of the thickness dimension(11,fig 1,Dukes fig 2). See the rejection of claims 5,7,10.
12. The apparatus of Claim 11, wherein at least one of the top side and the bottom side is convex in shape. See the rejection of claims 1,11,10,7 and Dukes ¶¶139,218 convex.
14. The apparatus of Claim 13, wherein the plurality of electrodes comprises a first electrode and a second electrode, and wherein the first electrode is positioned in the center of the bottom side and the second electrode is positioned around the thickness dimension in a continuous manner(Dukes fig 1,¶39). See the rejection of claims 13,7,6,1.
15. The apparatus of Claim 14, wherein the bottom side is flat and the top side is convex in shape(Dukes fig 6A-D).
17. The method of Claim 16, wherein providing a structure comprises providing a reticulated vitreous carbon structure. See the rejections of claims 1,7,8,16 and Kamijo and Heymanns and Dukes as applied above.
18. The method of Claim 17, wherein providing a structure comprises providing a disk-shaped structure having a top side, a bottom side, and a thickness dimension(11,fig 1).
19. The method of Claim 17, wherein attaching a plurality of electrodes comprises placing a first and second electrode on opposite ends of the thickness dimension(Heymann fig 2). See the rejection of claim 5.
20. The method of Claim 17. further comprising using the structure for a semiconductor or chemical manufacturing application. See the rejection of claim 1 and Dukes teaching an intended use for semiconductors.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase et al (US 9976466, 20170260887 to which reference is made and attached) in view of Dukes et al (WO 2018/183585).
13. The apparatus of Claim 7, wherein the structure is cone-shaped and has a top side, a bottom side, and a thickness dimension(Dukes fig 4a,20A,B).
The claims differ in that the structure is cone shaped.
Dukes teaches a monolith used in semiconductor processing having glassy carbon, a conventional concave shape for top and bottom surfaces in fig 13,14 and fig 20B cone showing such spherical openings 1302a, 1405 and exhibiting structural integrity ¶¶322,526,216,365.
The advantage is heater inhibits degradation and lengthens its life and structural integrity.
The references are in the same field of endeavor and reasonably pertinent to the claimed problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify Takase by having an end shaped to support source material and in a cone shape as taught by Dukes for a heater that inhibits degradation and lengthens its life and structural integrity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7,9,10,16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takase et al (US 9976466, 20170260887 to which reference is made and attached).
7. A heating element(abstract), comprising: a profiled billet structure (fig 1)that is not a filament; and a plurality of electrodes 11 attached to the profiled billet structure, wherein application of an electric current between the plurality of electrodes generates heat in the profiled billet structure(abstract) (¶¶16,22,25,35,36,37).
9. The apparatus of Claim 7, wherein the structure is coaxial in shape (fig 1).
10. The apparatus of Claim 7, wherein the structure is disk-shaped and has a top side, a bottom side, and a thickness dimension(disk ¶16).
16. A method of heating a heating element, comprising: providing a monolithic structure that is not a filament(honeycomb piller-shaped substrate ¶¶ 11 monolith,14): attaching(¶15)  a plurality of electrodes 11 to the monolithic structure; and causing current to flow in a plurality of discrete paths throughout the monolithic structure (¶ 12)by applying electric current to the plurality of electrodes(abstract). See the rejection of claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ultramet Corporation., See https://ultramet.com/refractory-open-cell-foams/reticulated-vitreous-carbon-foam/. This show reticulated vitreous carbon used for heating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/            Examiner, Art Unit 3761                                            

/IBRAHIME A ABRAHAM/            Supervisory Patent Examiner, Art Unit 3761